        Case 1:18-cv-00158-CKK Document 19-1 Filed 01/18/19 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
PUBLIC EMPLOYEES FOR           )
ENVIRONMENTAL                 )
RESPONSIBILITY                )
                               )
                  Plaintiff,   )
                               )
                  v.          )   Civil Action No. 18-0158 (CKK)
                               )
UNITED STATES DEPARTMENT )
OF HOMELAND SECURITY          )
                               )
               Defendant.     )
_____________________________ )

                                    [PROPOSED] ORDER

       In consideration of Defendant’s Consent Motion to Stay Proceedings in Light of Lapse of

Appropriations, it is hereby ORDERED that the motion is

       GRANTED and all deadlines are stayed. It is

       FURTHER ORDERED that all current deadlines for the parties shall be extended

commensurate with the calendar day duration of the lapse in appropriations and Defendant’s

counsel shall notify the Court within fourteen days of Congress appropriating funds for the

Justice Department.


                                                    _____________________________
                                                    DISTRICT COURT JUDGE
